DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Claims 8-9, 11-12 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/subspecies, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2022.
The traversal is on the ground(s) that Examiner has not identified which different classes/subclasses and strategies were required but instead made mere conclusory allegations the different classes/subclasses or strategies may be required.  This argument is not found persuasive because the burden of search involves more than the mere location of reference; but includes the scrutinization of each piece of discover art for all of the claimed limitations.  
Due to the mutually exclusive characteristics of the species, the analysis of each piece of discovered art, in view of each species, would be a burden because the results are not applicable all of the species.  Also each of the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the instant case, Species B justifies a search of F15B 2211/14545 (… being connected to multiple output members) while Species A does not, because only a single output member 25 exists.  This would create additional burden on the search by increasing the search and analysis time required.  
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
	It is noted, that Applicants are correct that Species B is Figures 6-8 (see Remarks, footnote of Page 8).  However, Claims 11-12 are in non-elected subspecies a2, i.e. Figure 5 and accordingly Claim 12 is withdrawn from examination as being drawn to a non-elected species.
An action on the merits of Claims 1-7, 10, 13-22 and 24-25 follows. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “biased…means of an elastic force” (Claim 17) must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of hydraulic axial piston units” (Claim 22) must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 0008, line 15, recitation of “An analogous” would be clearer if rewritten as --An analogy--.
Paragraph 0020, lines 14, recitation of “cero” would be clearer if rewritten as --zero--.
Paragraph 0029, line 9, recitation of “. Further,” would be clearer if rewritten as --Further,--.
Paragraph 0024, line 4 and throughout the disclosure, recitation of “kit moments” is undefined.  Some definition of the term “kit moments” is required, at the time of first use, so that one of ordinary skill in the art knows the meaning of the term.  
Paragraph 0031, line 7, recitation of “. Further,” would be clearer if rewritten as --Further,--.
Paragraph 0031, line 30, recitation of “can been” would be clearer if rewritten as --can be--.
Paragraph 0034, line 9, recitation of “efficient run” would be clearer if rewritten as --efficient running--.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the disclosure fails to disclose the structure required to accomplish the function of biasing in to an initial position by means of elastic force (Claim 17).  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The “means of an elastic force” has not been disclosed.  How or what did Applicants intend to create the elastic force is not disclosed.  Some citation of the structure envisioned to perform the function is required in the original disclosure in order to justify a 112(f) interpretation.  Applicants may wish to consider eliminating the term “means of”, as a possible solution, however a figure of the elastic force would be required.  No new matter is allowed.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 10, 13-22 and 24-25 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claims 1 and 5, lines 18 and 17-18 respectively, recitation of “draining hydraulic fluid” is not clear in context.  It is unclear if the “hydraulic fluid” refers to the “conveying hydraulic fluid” in lines 6-7 or the “pressurized hydraulic fluid” in lines 15-17?  How many hydraulic fluids are there?  Applicants may wish to consider rewriting this limitation as --draining pressurized hydraulic fluid--.
Claims 6-7 and 13-14, lines 1-2, recitation of “the injector” is not clear in context.  This limitation would be clearer if rewritten as --at least one hydraulic fluid injector--.
Claim 14, line 3, recitation of “analogous to the ones used in the automotive industry for fuel injection” is not clear in context.  It is unclear to which type of fuel injector used in the automotive industry is being referred?  Different automotive industries use different types of fuel injectors.  Further, the type of injector used by the automotive industry is subject to change over time.  This limitation would be clearer if rewritten as “a fuel injector”.
Claims 18 and 19, line 1, and lines 1-2, respectively, recitation of “the hydraulic unit” lacks antecedent basis.  This limitation would be clearer if rewritten as “the hydraulic axial piston unit”..
Claim 19, line 3, recitation of “the high pressure pump” lacks antecedent basis.  This limitation would be clearer if rewritten as --a high pressure pump--.  It is noted, that no high pressure pump is recited in Claim 18, Applicants may wish to consider changing the pendency of Claim 19 such that it depends from Claim 10, as a possible solution.  For purposes of examination the former will be assumed.
Claim 20, line 1, recitation of “the injectors” is not clear in context and lacks antecedent basis.  This limitation would be clearer if rewritten as --at least one hydraulic fluid injector--.
Claim 20, line 2, recitation of “the high pressure pump” lacks antecedent basis.  This limitation would be clearer if rewritten as --a high pressure pump--.
Claim 20, lines 3-4, recitation of “a hydraulic axial piston unit” is not clear in context.  It is unclear if this is the same “a hydraulic axial piston unit” as in line 1 and Claim 5?  This limitation would be clearer if rewritten as --the hydraulic axial piston unit--.
Claim 25, line 3, recitation of “the system pressure” lacks antecedent basis.  This limitation would be clearer if rewritten as --a system pressure--.
Claim 25, line 3, recitation of “the working lines” is not clear in context.  This limitation would be clearer if rewritten as --working lines--.
Claim 25, line 6, recitation of “determing” would be clearer if rewritten as --determining--.
Claim 25, line 7, recitation of “system pressure” is not clear in context.  This limitation would be clearer if rewritten as --the system pressure--.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts US 5,554,007.

With respect to Claims 1 and 5, Watts discloses a hydraulic axial piston unit 10 comprising: a rotational group 11/14 for driving or being driven by a driving shaft 12, and a tiltable displacement element 16 for adjusting the displacement volume (Column 2, lines 57-59) of the rotational group 11/14, wherein the rotational group 11/14 comprises a rotatable cylinder block (11, Column 2, lines 53) in which working pistons 14 are mounted reciprocally (Column 2, lines 55-56) moveable in cylinder bores 13 for conveying hydraulic fluid from a kidney-shaped (“arcuately shaped”, Column 2, line 61, see Figure 2) inlet port 18 to a kidney-shaped outlet port 19 located on a valve segment 23 of the hydraulic axial piston unit 10, said hydraulic axial piston unit 10 further comprising for the adjustment of the displacement volume (Column 2, lines 25-32): at least two control ports 21/22 each located on the valve segment (23, Column 3, lines 2-5) between the respective circumferential ends (see Figure 2) of the kidney-shaped inlet port 18 and the kidney-shaped outlet port 19, which control ports 21/22 can be brought sequentially in fluid connection with the cylinder bores when the cylinder block rotates (Column 3, lines 11-14); at least one hydraulic fluid injector 27 connected fluidly (opposite as seen in Figure 2) to one control port 21, for injecting pressurized hydraulic fluid via one control port 21 into the passing cylinder bores 13, and at least one control line (line out of 22 as seen in Figure 2, 28 closed) connected to the other control port 22, for draining hydraulic fluid (see Figure 2) from the passing cylinder bores 13.
With respect to Claim 1, “under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I).

With respect to Claim 2, as it depends from Claim 1, Watts discloses the step of (“under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I))
processing commands (Column 3, lines 34-35) of a control unit 32 or an operator by means of an electronic control unit (ECU) having a microcontroller 29 for adapting the timing and/or pressure and/or the amount of hydraulic fluid (Column 3, lines 30-54) for being injected via the first control port 21 into the passing cylinder bores (Column 3, lines 11-14), in order to control the pressure in the cylinder bores 13 for controlling the displacement volume (Column 2, lines 25-32) of the hydraulic axial piston unit 10.
It is noted “means” (line 2) is not interpreted under 112(f) because the claim recites sufficient structure to perform the function.

With respect to Claim 3, as it depends from Claim 1, Watts discloses the steps of: sensing of at least one operational parameter (tilt angle detected, Column 3, line 36) of the hydraulic axial piston unit 10 by means of a sensor 33 selected from a group of sensors comprising at least a tilt angle sensor (Column 3, lines 37-41), a shaft position sensor, a pressure sensor, a flow sensor, a rotational speed sensor, a temperature sensor, a direction sensor, a torque sensor, an acceleration sensor or any other sensor capable to monitor at least one operational parameter of the hydraulic unit; transmitting the sensed operational parameter (tilt angle) to the electronic control unit 32 (Column 3, lines 30-54); processing the transmitted operational parameters (Column 3, lines 37-41) for adapting the timing and/or pressure and/or the amount of hydraulic fluid for injecting via one of the first control port 21 and draining from the other control port 22 into/from the passing cylinder bores 13.

With respect to Claim 6, as it depends from Claim 5, Watts discloses the injector 27 is connected fluidly to the respective control port 21 via a control line (line on bottom of 27 in Figure 2, portrait view).

With respect to Claim 13, as it depends from Claim 5, Watts discloses the hydraulic fluid injector 27 can be actuated electro-mechanically (see coil and spring in Figure 2), hydraulically or pneumatically.

With respect to Claim 14, as it depends from Claim 5, Watts discloses the hydraulic fluid injector 27 can be a quick reacting switching valve (“high speed”, Column 3, liens 25-27) or a hydraulic fluid injector analogous to the ones used in the automotive industry for fuel injection.

With respect to Claim 15, as it depends from Claim 5, Watts discloses the actuation of the injectors is controllable via an electronic control unit 39 (Column 3, lines 30-52) comprising a microcontroller 29, and being connected to at least one sensor 33 selected from a group of sensors 33/36 comprising at least a tilt angle sensor 33 (Column 3, lines 37-41), a shaft position sensor, a pressure sensor, a flow sensor, a rotational speed sensor, a temperature sensor, a direction sensor, a torque sensor, an acceleration sensor or any other sensor capable to monitor at least one operational parameter of the hydraulic unit.

With respect to Claim 16, as it depends from Claim 5, Watts discloses the hydraulic piston unit 10 is a hydraulic axial piston unit (“axial piston hydraulic unit”, Column 2, lines 49; and see Figure 1 and 3) being adjustable to positive and/or negative tilt angles (“first direction” and “second direction”, Column 5, lines 27-40).

With respect to Claim 17, as it depends from Claim 5, Watts discloses the displacement element 16 is biased into an initial position (minimum, Column 3, lines 14-16) by means of an elastic force 25, in which the displacement volume (“displacement position”, Column 3, lines 14-17) of the rotational group is at maximum, minimum (minimum, Column 3, lines 14-16) or at zero.

With respect to Claim 18, as it depends from Claim 5, Watts discloses the hydraulic unit 10 is useable in open (“pump”, Column 2, line 52) or closed (“motor”, Column 2, line 52) hydraulic circuits (downstream of 18/19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watts, in view of Hein US 3,956,969.

With respect to Claim 4, as it depends from Claim 3, although Watts discloses most of the limitations of the claim, Watts is silent on continuously monitoring the operational parameters of hydraulic axial piston unit in order to smoothen pressure steps between the kidney-shaped inlet port and the kidney-shaped outlet port and vice versa, and/or for controlling the pressure in the cylinder bores.  Hein disclosing an axial piston pump (see Figure 1) specifically teach continuously monitoring (see 74/74’ in Figure 3) the operational parameters of hydraulic axial piston unit (hereafter 12, see Column 2, lines 38-41) in order to smoothen pressure steps (“knocking”, see Column 1, line 37 and Column 3, lines 63-65) between the kidney-shaped inlet port 62 and the kidney-shaped outlet port 60 and vice versa (Column 3, lines 21-25), and/or for controlling the pressure in the cylinder bores 30/32.  Hein teach the continuously monitoring parameters to smoothen pressure steps advantageously reduced the noise level  (Column 4, lines 37-42).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have continuously monitoring parameters to smoothen pressure steps as taught by Hein, in the pump disclosed by Watts, to have advantageously reduced the noise level.


Claims 10, 19-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Watts (mentioned previously), Okuda et al. US 6,442,934.

With respect to Claim 10, as it depends from Claim 5, although Watts discloses most of the limitations of the claim, including a hydraulic axial piston unit 10 having at least one injector 27, Watts is silent on pressurized hydraulic fluid can be supplied to the at least one injector by means of a high pressure pump.  Okuda et al. disclosing a hydraulic axial piston unit 24 with a skew angle adjustment (Column 15, lines10-60), specifically teach pressurized hydraulic fluid (see Figures 3 and 13) can be supplied to at least one injector 84 by means of a high pressure pump 43.  Okuda et al. teach using a high pressure pump advantageously allowed the discharge of the pump to be proportional to the speed of the driving engine (Column 11, lines 4-6; e.g. the discharge is independent of the speed of the axial piston unit).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the high pressure pump disclosed by Okuda et al., in the pump unit disclosed by Watts, to have advantageously allowed the discharge of the pump to be proportional to the speed of the driving engine.
It is noted “means” (line 2) is not interpreted under 112(f) because the claim recites sufficient structure to perform the function.

With respect to Claim 19, as it depends from Claim 18, although Watts discloses most of the limitations of the claim, including the hydraulic unit 10 (see 112(b) interpretation above) is used for a hydraulic system showing a closed hydraulic circuit (“motor”, Column 2, line 52), Watts is silent on a high pressure pump is used in parallel as a charge pump for the hydraulic circuit.  Okuda et al. disclosing a hydraulic axial piston unit with a skew angle adjustment (Column 15, lines10-60), specifically teach the high pressure pump 43 is used in parallel (see Figure 3) as a charge pump (Column 11, line 7) for a hydraulic circuit (see a/b in Figure 13).  Okuda et al. teach using a high pressure pump as a charge pump advantageously replaced leaked fluid (Column 10, line 60 to Column 11, line 5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the high pressure pump as a charge pump as taught by Okuda et al., in the pump disclosed by Watts, to have advantageously replaced leaked fluid.

With respect to Claim 20, as it depends from Claim 5, although Watts discloses most of the limitations of the claim including a hydraulic axial piston unit 10 having injectors 27/28 and/or the high pressure pump, Watts is silent on the injectors and or the high pressure pump compensates leakages in a hydraulic working or propel application which is supplied with pressurized hydraulic fluid by a hydraulic axial piston unit.  Okuda et al. disclosing a hydraulic axial piston unit with a skew angle adjustment (Column 15, lines10-60), specifically teach the injectors 84/87 and or the high pressure pump 43 compensates leakages (“supplementary feed”, Column 11, line 2) in a hydraulic working or propel application (22, Column 6, lines 45-53, see Figure 1) which is supplied with pressurized hydraulic fluid (see Figure 13) by a hydraulic axial piston unit 24.  It was old and well known in the art, that replacing leaked fluid advantageously maintained line pressure.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a high pressure pump to compensate for leaks as taught by Okuda et al., in the unit disclosed by Watts to have advantageously maintained line pressure.

With respect to Claim 22, as it depends from Claim 1, although Watts discloses most of the limitations of the claim, Watts is silent on a hydraulic system comprising a plurality of hydraulic axial piston units , further comprising the steps of: injecting hydraulic fluid via a first control port of a first hydraulic axial piston unit and subsequently injecting hydraulic fluid to a different hydraulic axial piston unit via one of its corresponding control ports, thereby: draining hydraulic fluid via a control line from the respective corresponding other control ports.  Okuda et al. disclosing a hydraulic axial piston unit 24 with a skew angle adjustment (Column 15, lines10-60), specifically teach a hydraulic system (see Figure 3) comprising a plurality of hydraulic axial piston units 24/25, further comprising the steps of: injecting hydraulic fluid via a first control port (inlet of 91a, see Figure 3) of a first hydraulic axial piston unit 24 and subsequently injecting hydraulic fluid to a different hydraulic axial piston unit 25 via one of its corresponding control ports (inlet 95b), thereby: draining hydraulic fluid via a control line 123/122 from the respective corresponding other control ports (inlets 95a and 91b).  Okuda et al. teach the controlling flow in a plurality of hydraulic units advantageously controlled the units is unison (Column 2, lines 6-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have controlled the flow in a plurality of hydraulic units as taught by Okuda et al., in the unit disclosed by Watts  to have advantageously controlled the units in unison.

With respect to Claim 24, as it depends from Claim 22, although Watts discloses most of the limitations of the claim including injecting hydraulic fluid via a control port 21 located between the circumferential ends of a plurality of kidney-shaped (“arcuately shaped”, Column 2, line 61, see Figure 2) inlet 18 or outlet ports 19 on a valve segment 33; Watts is silent on at least one additional control port.  Okuda et al. disclosing a hydraulic axial piston unit 24 with a skew angle adjustment (Column 15, lines10-60), specifically a hydraulic system (see Figure 3) comprising a plurality of hydraulic axial piston units 24/25 comprising at least one additional control port (inlet 95b, see Figure 13).  Okuda et al. teach the controlling flow in a plurality of hydraulic units using at least one additional control port advantageously controlled the units is unison (Column 2, lines 6-12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have controlled the flow in a plurality of hydraulic units using at least one additional control port as taught by Okuda et al., in the unit disclosed by Watts, to have advantageously controlled the units in unison.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over.
Watts, in view of Okuda et al. (both mentioned previously) as an evidentiary reference.

With respect to Claim 21, as it depends from Claim 5, although Watts discloses most of the limitations of the claim, including at least one hydraulic axial piston unit 10, and a hydraulic system (downstream of 18/19, “motor”, Column 2, line 52), Watts is silent on the intended use of the hydraulic axial piston unit in a hydraulic propel application.  However, as evidenced by Okuda et al., it was old and well known to use at least one hydraulic axial piston unit 24 and hydraulic system (see Figures 3 and 13) in hydraulic propel application (22, Column 6, lines 45-53, see Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used hydraulic axial piston unit in a propel application, because as evidenced by Okuda et al. it was old and well known in the art to do so.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over.
Watts, in view of Okuda et al., in further view of Hein (all mentioned previously).

With respect to Claim 25, as it depends from Claim 22, although Watts disclose most of the limitations for the claim, including sensing the system pressure 34 in the working lines (see 34 in Figure 2) of the hydraulic axial piston unit 10 for detecting pressure waves and peaks immanent (“indwelling, inherent”, Meriam-webster.com, the pressure waves and peaks are inherent to pressure) to the operation of the hydraulic axial piston unit 10; both Watts and Okuda et al. are silent on determining the timing of injection hydraulic fluid into the cylinder bores passing at least one control port such that system immanent waves and peaks in system pressure are reduced, or even eliminated.  Hein disclosing an axial piston pump (see Figure 1) specifically teach determining the timing of injection hydraulic fluid (Column 4, lines 51-58) into the cylinder bores 30/32 passing at least one control port 90 such that system immanent waves and peaks (“knocking”, see Column 1, line 37 and Column 3, lines 63-65) in system pressure are reduced, or even eliminated (Column 4, lines 37-42).  Hein teach determining the timing of injection advantageously reduced the noise level (Column 4, lines 37-42).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have continuously monitoring parameters to smoothen pressure steps as taught by Hein, in the pump disclosed by Watts, to have advantageously reduced the noise level.  



Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 7, the prior art of record does not disclose or make obvious 
a hydraulic axial piston unit comprising: a rotational group for driving or being driven by a driving shaft, and a tiltable displacement element for adjusting the displacement volume of the rotational group, wherein the rotational group comprises a rotatable cylinder block in which working pistons are mounted reciprocally moveable in cylinder bores for conveying hydraulic fluid from a kidney-shaped inlet port to a kidney-shaped outlet port located on a valve segment of the hydraulic axial piston unit, said hydraulic axial piston unit further comprising for the adjustment of the displacement volume: at least two control ports each located on the valve segment between the respective circumferential ends of the kidney-shaped inlet port and the kidney-shaped outlet port, which control ports can be brought sequentially in fluid connection with the cylinder bores when the cylinder block rotates; at least one hydraulic fluid injector connected fluidly to one control port, for injecting pressurized hydraulic fluid via one control port into the passing cylinder bores, and at least one control line connected to the other control port, for draining pressurized hydraulic fluid from the passing cylinder bores;
but more specifically,
wherein at least one hydraulic fluid injector is connected fluidly to both control ports via two control lines connected to the outlets of a hydraulically, electro-mechanically or pneumatically operable two-position switching valve, wherein the switching valve selects in each position one of two control line for injecting of pressurized hydraulic fluid by means of the injector and the other control line for draining hydraulic fluid from the other control port.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riedhammer et al. US 6,736,048 teach an axial piston unit with a valve segment having control ports.
Greene et al. US 6,510,779 teach a valve segment with control ports.
Miki et al. US 4,918,918 teach axial pump with a valve segment having control ports and a high pressure pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
10/28/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746